203 F.2d 564
The BALTIMORE & OHIO RAILROAD COMPANY, Appellant,v.Richard L. YORK, Appellee.
No. 11690
United States Court of AppealsSixth Circuit.
April 6, 1953.

Harrington, Huxley & Smith, Youngstown, Ohio, T. Lamar Jackson, C. Kenneth Clark, of counsel, for appellant.
Herbert & Dombey, Columbus, Ohio, for appellee.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel:


2
And it appearing that it was a question of fact whether appellant was negligent in grounding its semaphore tower so that in the event of lightning striking the tower a side flash passing into the telegraph shanty was probable and foreseeable, and whether defects existed in the equipment maintained by appellant in appellee's telegraph shanty, and whether such circumstances or either of them, if found to exist, caused or proximately contributed to appellee's injury;


3
And it appearing that the evidence was rightly submitted to the jury under proper instructions; Gleeson v. Virginia Midland R. Co., 140 U.S. 435, 11 S.Ct. 859, 35 L.Ed. 458; Benner v. Terminal Railroad Association of St. Louis, 348 Mo. 928, 156 S.W.2d 657.  Cf. Jesionowski v. Boston & Maine R., 329 U.S. 452, 67 S.Ct. 401, 91 L.Ed. 416.


4
And no reversible error appearing from the record;


5
It is ordered that the judgment of the District Court be and hereby is affirmed.